DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 04 October 2021), with respect to the rejection of claims 1-16, 18-19 and 21-22 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Further, in view of Applicant’s amendment resulting in a significant change in scope, the double patenting rejection with respect to U.S. Patent 10,535,121 B2 is withdrawn.
The amendment filed 04 October 2021 has been entered and made of record.
Allowable Subject Matter
Claims 1-16, 18-19 and 21-22 are allowed.
The present invention relates to the real-time pre-processing of a created shape by determining a snapped location that maintains the specified geometry of the shape as the shape is being created.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Budhiraja et al (US 2013/0093784 A1) teaches the claimed: computer-implemented method (Budhiraja: fig. 5, ‘computer system’ 900; [0010]) comprising: receiving at least one input to create a shape, the at least one input specifying a location of the shape that serves as a basis to position the shape in a user interface (Budhiraja: fig. 2 (shape), fig. 4 (receive input); [0015], create digital image, [0028], positioning stroke input to align with a pixel boundary); determining a snapped location that maintains a geometry of the shape in the user interface based on a pixel grid, a style setting of the shape, and the location, the snapped location determined as a pixel location in the pixel grid based on the style setting (Budhiraja: [0026], stroke width, alignment, vector effects – style setting, [0028, 0030], ‘snap’ stroke/object to pixel, ‘geometry’ maintained since relative angles between lines and relative lengths among lines is maintained – snapping a center of a line used to form the shape to the snapped location (Budhiraja: [0026], center-aligned stroke coordinates, [0028], ‘snap’ stroke/object to pixel); and rasterizing the shape as pixels based on the snapped location (Budhiraja: fig. 1, ‘rasterized artwork’ 113, fig. 2, and fig. 4, display artwork, [0033], display artwork on a display), while
Bah T. (‘Inkscape: Guide to a Vector Drawing Program’) discloses responsive to receiving at least one input to create a shape, the at least one input specifying geometry of the shape … preprocessing the shape as the shape is created in real-time by determining a snapped location (Bah: chap 1, chap. 5, chap. 6); and 
Lum et al (US 2014/0253555 A1) teaches snapping a shape to a sub-pixel location in a pixel grid (Lum: figs. 6A-6C; [0091-0103], discussion of snapping a shape illustrated in figs. 6A-6C to subpixel locations in a pixel grid).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “responsive to receiving the at least one input to create the shape, before the shape is rendered in the user interface, pre-processing the shape as the shape is created in real-time by determining a snapped location that maintains the specified geometry of the shape in the user interface to result in the shape having crisp, defined edges once rasterized, the snapped location based on a pixel grid”.
As per independent claims 12 and 18, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611